Case 3:19-cv-07669-WHO Document 15 Filed 01/02/20 Page 1 of 1

RE: RE: U.S. Federal Court Summons

© JUSTICE Parquet General <parquet.general@justice.etat.lu>
1/1/2020 10:00 PM

To: John Bailey Il

HI,

Yes we received the package on Tuesday.

No Problem | will sent you a SCAN of the Notification Certify ass soon ass I'll get it back.
Kind regards

Sincerely

Tessy Wahl

Secrétariat du Parquet Général
Parquet général du Grand-Duché de Luxembourg

Cité Judiciaire — batiment CR
L— 2080 Luxembourg

tél: +352 4759 81-329
fax: +352 4705 50

email: tessy.wahl@justice.etat.lu
url: www. justice. public.lu

Be GREEN, keep it on the SCREEN
